DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry for determining a ratio…” and “circuitry for determining whether the determined ratio…” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “circuitry for determining whether the determined ratio…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the function of determining whether the determined ratio satisfies a reference ratio is performed by the “compute device.” There is no disclosure of any particular structure to perform the determination. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of determining whether the determined ratio satisfies a reference ratio. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-23 recites “machine-readable storage media.” Applicant has defined that the “machine-readable storage media” include transitory machine-readable storage media in specification.  Therefore, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because transitory machine-readable storage media are directed to non-statutory subject matter.
Applicant is encouraged to amend the claim language to read --non-transitory machine-readable storage media--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 8, 9, 14, 15, 16, 18, 19, 21, 22, 24, 25, 26 and 28 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ono et al. (hereinafter Ono) (US 20120246708 A1).
As to claim 1, Ono teaches a compute device comprising:
a compute engine that includes a plurality of cores [FIG. 1: processor cores 104] and a memory [L1/L2/L3 caches]; 
wherein the compute engine is to: 
determine a ratio of unsuccessful operations to successful operations over a predefined time period of a core of the plurality cores [0045: “the system may calculate the ratio of misses to hits for a given load instruction that has led to a cache miss”], wherein the core is assigned to continually poll, within the predefined time period, a memory address for a change in status [0031: “when memory is referenced by an instruction executing in the core (e.g., a store instruction that is storing data in a cache, or a load or pre-fetch instruction loading data from the cache)”]; 
determine whether the determined ratio satisfies a reference ratio of unsuccessful operations to successful operations [0045: “…and then compare this value to a range of thresholds to determine a suitable course of action”], wherein the reference ratio is indicative of a change in the operation of the assigned core [0043: “…and that the threshold used to determine whether an instruction is considered likely-to-miss may be adjustable.”]; and 
selectively increase or decrease a power usage of the assigned core as a function of whether the determined ratio satisfies the reference ratio [0045: “if the calculated value for the ratio of misses to hits is below a first threshold (e.g., 0.5.), the system does not send any pre-fetch requests. If the value is between the first threshold and a second threshold (e.g., 1.0 for the ratio misses to hits), the system may only send pre-fetch requests if the memory network utilization is low. However, if the value is 
As to claim 2, Ono teaches the compute device of claim 1, further comprising: a network interface controller associated with a queue in the memory; and wherein to determine a ratio of unsuccessful operations to successful operations comprises determine a ratio of unsuccessful operations to successful operations over a predefined time period of a core of the plurality cores that is assigned to continually poll the queue for newly received packets [FIG. 6] [0078: “In some embodiments of the present invention, techniques for reducing pre-fetch overhead and cache miss delays can be incorporated into a wide range of computing devices in a computing environment.”] [0079: “clients 610-612 can include any node on a network that includes computational capability and includes a mechanism for communication across the network.”] [Therefore, the cores will load data packets received from the network.]. 
As to claim 3, Ono teaches wherein to determine the ratio of unsuccessful operations to successful operations comprises to determine the ratio of unsuccessful speculative operations to successful speculative operations [0061: “the system may perform one or more of the following: issue a speculative load in an attempt to minimize possible load delay”].
As to claim 5, Ono teaches wherein to determine the ratio of unsuccessful operations to successful operation comprises to determine the ration of cache misses to cache hits [0045: “the system may calculate the ratio of misses to hits for a given load instruction that has led to a cache miss”].
As to claim 6, Ono teaches wherein the compute engine further comprises a performance monitor unit and wherein to determine the ratio of unsuccessful operations to successful operations comprises to monitor occurrences of unsuccessful operations 
As to claim 8, Ono teaches wherein to determine whether the determined ratio satisfies a reference ratio of unsuccessful operations to successful operations comprises to determine an amount by which the determined ratio exceeds the reference ratio and wherein to selectively increase or decrease the power usage of the assigned core comprises to increase the power usage of the assigned core as a function of the amount by which the determined ratio exceeds the reference ratio [0045: “if the calculated value for the ratio of misses to hits is below a first threshold (e.g., 0.5.), the system does not send any pre-fetch requests. If the value is between the first threshold and a second threshold (e.g., 1.0 for the ratio misses to hits), the system may only send pre-fetch requests if the memory network utilization is low. However, if the value is above the second threshold, the system sends pre-fetch request regardless of the memory network utilization.”].
As to claim 9, Ono teaches wherein to increase the power usage of the assigned core as a function of the amount by which the determined ratio exceeds the reference ratio comprises to increase the power usage of the assigned core in a linear relationship with the amount by which the determined ratio exceeds the reference ratio [0045: “if the calculated value for the ratio of misses to hits is below a first threshold (e.g., 0.5.), the system does not send any pre-fetch requests. If the value is between the first threshold and a second threshold (e.g., 1.0 for the ratio misses to hits), the system may only send pre-fetch requests if the memory network utilization is low. However, if the value is 
As to claim 14, Ono teaches wherein the compute engine is to determine multiple ratios of different types of unsuccessful operations to successful operations over the predefined period and compare each determined ratio to a corresponding reference ratio to determine whether to selectively increase or decrease the power usage of the assigned core [0031: “when memory is referenced by an instruction executing in the core (e.g., a store instruction that is storing data in a cache, or a load or pre-fetch instruction loading data from the cache)”] [storing and loading are two different types of operations.].
As to claims 15, 16, 18, 19, 21 and 22, they relate to medium claims comprising the same subject matters claimed in claims 1, 5, 6, 8 and 9. Therefore, they are rejected under the same reasons applied to claims 1, 3, 5, 6, 8 and 9.
As to claim 24, it claims the same subject matters claimed in claim 1. Therefore, it is rejected under the same reasons applied to claim 1.
As to claims 25, 26 and 28, they relate to method claims comprising the same subject matters claimed in claims 1 and 5. Therefore, they are rejected under the same reasons applied to claims 1, 3 and 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (hereinafter Ono) (US 20120246708 A1), in view of Landau (US 20190012486 A1).
As to claim 4, Ono does not teach wherein to determine the ratio of unsuccessful operations to successful operations comprises to determine the ratio of branch misses to branch hits. 
Landau teaches method for measuring performance of a processing by monitoring ratio of branch misses to branch hits [0036: “performance monitoring unit 111 can be configured to measure the performance of processor 110 using certain criteria such as cache misses/hits and branch prediction misses/hits.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of using ratio of branch misses to branch hits to measure performance of the processor as suggested in the Landau in the same field of endeavor. By Incorporating 
As to claim 17, it relates to medium claims comprising the same subject matter claimed in claim 4. Therefore, it is rejected under the same reasons applied to claim 4.
As to claim 27, it relates to method claim comprising the same subject matter claimed in claim 4. Therefore, it is rejected under the same reason applied to claim 4.

Claims 7  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (hereinafter Ono) (US 20120246708 A1), in view of Bozek et al. (hereinafter Bozek) (US 20120226866 A1).
As to claim 7, Ono does not teach wherein to determine the ratio of unsuccessful operations to successful operations of the assigned core comprises to determine the ratio of unsuccessful operations to successful operations of a core utilized by a virtual machine.
Bozek teaches obtaining cache hit ration of a core utilized by a virtual machine [0019: “…obtaining a cache hit ratio for each of a plurality of virtual machines…”] [0091: “the global provisioning manager 232 accesses a table, such as that shown in FI.G. 7, including the L1, L2, and L3 cache hit ratios for each virtual machine.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of monitoring cache hit ratio in virtual machine as suggested in Bozek into Ono in the same field of endeavor. By incorporating Bozek’s teaching would help to manage the system resource in a virtual machine environment.
As to claim 20, it relates to medium claims comprising the same subject matter claimed in claim 7. Therefore, it is rejected under the same reasons applied to claim 7.
Claims 10, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (hereinafter Ono) (US 20120246708 A1).
As to claims 10, 13 and 23, Ono teaches wherein the reference ratio [threshold] is 0.5 or 1.0 [0045], and wherein the predefined time period is a period or executing load instruction [0041].
Ono does not disclose expressly wherein to determine whether the determined ratio satisfies the reference ratio comprises to determine whether the determined ratio is greater than or equal to 0.0 1 percent, and wherein to determine a ratio of unsuccessful operations to successful operations over a predefined time period comprises to determine the ratio over a predefined time period of 10 microseconds.
At the time invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to set the reference ratio being 0.01 percent and the predefined time period being 10 microseconds because Applicant has not disclosed that setting the reference ratio being 0.01 percent and the predefined time period being 10 microseconds provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with setting the reference ratio and time period in any other values because the functionality of determination is not affected by the value of the reference ratio and the predefined time period.
Therefore, it would have been an obvious matter of design choice to modify Ono to obtain the invention as specified in claims 10, 13 and 23.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (hereinafter Ono) (US 20120246708 A1), in view of what is well known in the art.
As to claims 11 and 12, Ono does not teach wherein to selectively increase or decrease the power usage of the assigned core comprises to decrease/increase at least one of a frequency or a voltage of the assigned core.
It is well known in the art that dynamic voltage/frequency scaling (DVFS) is a technique that aims at reducing power consumption by dynamically adjusting voltage and frequency of a processor. Thus, it would have been obvious to one of ordinary skill in the art to incorporate the well-known technique into Ono to reducing power consumption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urbanus et al., US 9319993 B1.
Ono et al., US 20120102269 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187